DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Response to Arguments
Claims 1, 2, 7-10 are amended in the reply filed on 03/26/2021; claims 11, 12 are added. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by Lenz in addition to previously relied on references below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation "and the lubrication…" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner will interpret as “and the lubricant.”  Appropriate clarification is requested and 112 (b) rejection is maintained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0054389 to Sago et al (“Sago”) in view of US 2002/0043750 to Lenz.
Claim 1: Sago discloses a raising-and-lowering mechanism for a processing target, the raising-and-lowering mechanism comprising: a pin insertion hole (vertical channels of 20 [gas introduction channel], Fig. 1/7) that is disposed in a stage (2 [ESC stage], para. [0025]), on which the processing target (9 [object]) that is to be processed in a processing chamber (1 [process chamber]) is placed (para. [0042]), the pin insertion hole (vertical channels of 20) penetrating through the stage (2) in an up-and-down direction (see Fig. 1, para. [0025]); a lifter pin (7 [lift pin]) that is inserted through the pin insertion hole (vertical channels of 20) and is raised and lowered in the up-and-down direction (para. [0045] where they are raised up and down direction); a motor (72 [linear motion mechanism]) that drives the lifter pin (7) in the up-and-down direction (para. [0045]); and a heat-transfer gas supplying path (bottom horizontal channel of 20) 
However Sago does not explicitly disclose that the unit is a lubricant including a grease and provided in a lubrication space between two ring shaped members that is disposed between a pin insertion hole and the lifter pin, and that supplies a lubricant to the lifter pin.
Lenz discloses a lubricant (grease, para. [0031]) including a grease (para. [0031]) and provided in a lubrication space (408 [spacer]/grease, Fig. 4) between two members (406a/ 406b [seals]) that is disposed between a pin insertion hole (and the lifter pin (405 [middle portion] of 330 [perimeter pin]), and that supplies a lubricant to the lifter pin (para. [0031]) for the purpose of moving the substrate without creating a moment that causes tilting or wobbling (see para. [0021]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the unit of Sago with unit including the lubricant which is a grease and configuration as taught by Lenz with motivation to move the substrate without creating a moment that causes tilting or wobbling.
Claim 2: The apparatus of Sago in view of Lenz discloses wherein the heat-transfer gas supplying path (bottom horizontal channel of 20 and 4, Fig. 1/7, Sago) causes the heat-transfer gas to flow to the pin insertion hole (vertical channels of 20) via the heat-transfer gas supplying path (bottom horizontal channel of 20) and to be supplied onto an upper surface of the stage (upper surface of 2, see Fig. 1/7).
Claim 3: The apparatus of Sago in view of Lenz discloses wherein the heat-transfer gas supplying path (bottom horizontal channel of 20, Fig. 1/7, Sago) communicates with the pin insertion hole (vertical channels of 20) at a position that is higher than the lubricant (73, Sago) and appears to be separated (interpreted as a different feature) from the lubricant (73/174) by a distance which appears to be longer than a raising-and-lowering amount of the lifter pin (7, see Fig. 7, Sago).
Claim 4: The apparatus of Sago in view of Lenz discloses wherein the raising-and-lowering amount of the lifter pin (up and down of 7, Fig. 1/7) is a movement amount of the lifter pin from a lowest position when the processing target (9) is placed on the stage (2) to a highest position when the processing target is lifted most by the lifter pin (7, see para. [0045] where 7 can be raised and lowered by 72, thereby capable of being at various positions).
Claim 11:
Claim 12: The apparatus of Sago in view of Lenz discloses wherein the ring shaped members (406a, 406b, Fig. 4, Lenz) are considered capable to be configured to partition a vacuum processing space within the processing chamber from an atmospheric space (see para. [0031] where the seals are for sealing which by definition would necessarily partition one gas area from another). It is noted that the recitation is drawn to intended use of the members; additionally, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 1-4 above, and further in view of US 2014/0265090 to Hou.
Claims 5: The apparatus of Sago in view of Lenz does not disclose wherein a groove is formed at a portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole.
Hou discloses wherein a groove (302 [slot], Fig. 3C) is formed at a portion of a heat-transfer gas supplying path (482 [passage]/112 [cross hole]) at which the heat-transfer gas supplying path (482/112) communicates with a pin insertion hole (304 [lift pin clearance]) for the purpose of venting fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance (see para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove and configuration taught by Hou with motivation to vent fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 1-4 above, and further in view of JP2007318010A to Sogabe.
Claims 6 and 7: The apparatus of Sago in view of Lenz does not disclose (claim 6) further comprising: an exhaust pipe that is inserted in the pin insertion hole and is used for exhausting a heat-transfer gas; (claim 7) wherein the exhaust pipe is disposed between the portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole, and the lubricant.
However Sogabe discloses (claim 6) further comprising: an exhaust pipe (28/21 [branch]/[exhaust pipe], Fig. 2/1) that is inserted in a pin insertion hole (29 [pin passage) and is used for exhausting a heat-transfer gas (see para. 311-322 where residual gas in 29); (claim 7) wherein the exhaust pipe (28/21) is disposed between a portion of a heat-transfer gas supplying path (31/39 [air supply pipe]/[air supply passage]) at which the heat-transfer gas supplying path (31) communicates with the pin insertion hole (29, see Fig. 2 where 31/39 communicates with 29 through 35 [grooves]), and a unit (22 [expansion tube]) for the purpose of improving the operating rate of the semiconductor 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exhaust pipe with configuration as taught by Sogabe with motivation to improve the operating rate of the semiconductor manufacturing equipment and/or prevention of abnormal discharge through rapid exhaust of backside gas.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sago in view of Lenz as applied to claims 1-4 above, and further in view of JP2007318010A to Sogabe and US 2014/0265090 to Hou. 
Claim 8:
The apparatus of Sago in view of Lenz discloses wherein the raising-and-lowering amount of the lifter pin (up and down of 7, Fig. 1/7) is a movement amount of the lifter pin from a lowest position when the processing target (9) is placed on the stage (2) to a highest position when the processing target is lifted most by the lifter pin (7, see para. [0045] where 7 can be raised and lowered by 72, thereby capable of being at various positions).
However the apparatus of Sago in view of Lenz does not disclose further comprising: an exhaust pipe that is inserted in the pin insertion hole and is used for exhausting a heat-transfer gas, wherein the exhaust pipe is disposed between the portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole, and the lubricant, wherein a groove is formed at a portion of the heat-transfer gas supplying path at which the heat-transfer gas supplying path communicates with the pin insertion hole.
Regarding an exhaust pipe, Sogabe discloses further comprising: an exhaust pipe (28/21 [branch]/[exhaust pipe], Fig. 2/1) that is inserted in a pin insertion hole (29 [pin passage) and is used for exhausting a heat-transfer gas (see para. 311-322 where residual gas in 29); wherein the exhaust pipe (28/21) is disposed between a portion of a heat-transfer gas supplying path (31/39 [air supply pipe]/[air supply passage]) at which the heat-transfer gas supplying path (31) communicates with the pin insertion hole (29, see Fig. 2 where 31/39 communicates with 29 through 35 [grooves]), and a unit (22 [expansion tube]) for the purpose of improving the operating rate of the semiconductor 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the exhaust pipe with configuration as taught by Sogabe with motivation to improve the operating rate of the semiconductor manufacturing equipment and/or prevention of abnormal discharge through rapid exhaust of backside gas.
Regarding a groove, Hou discloses wherein a groove (302 [slot], Fig. 3C) is formed at a portion of a heat-transfer gas supplying path (482 [passage]/112 [cross hole]) at which the heat-transfer gas supplying path (482/112) communicates with a pin insertion hole (304 [lift pin clearance]) for the purpose of venting fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance (see para. [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the groove and configuration taught by Hou with motivation to vent fluid flowing through the area and advantageously allowing fluid to evacuate quickly from the body, or being an entry point to flood inert gas or cleaning gases into to clean the slots and clearance.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0054389 to Sago et al (“Sago”) in view of US 2002/0043750 to Lenz.
Claim 9: Sago discloses a stage that includes raising-and-lowering mechanism, the stage comprising: a pin insertion hole (vertical channels of 20 [gas introduction channel], Fig. 1/7) disposed in a stage (2 [ESC stage], para. [0025]), on which the processing target (9 [object]) that is to be processed in a processing chamber (1 [process chamber]) is placed (para. [0042]), the pin insertion hole (vertical channels of 20) penetrating through the stage (2) in an up-and-down direction (see Fig. 1, para. [0025]); a lifter pin (7 [lift pin]) that is inserted through the pin insertion hole (2) and is raised and lowered in the up-and-down direction (para. [0045] where they are raised up and down direction); a motor (72 [linear motion mechanism]) that drives the lifter pin (7) in the up-and-down direction (para. [0045]); and a heat-transfer gas supplying path (bottom horizontal channel of 20 and 4 [heat-exchange gas introduction system]) communicating with the pin insertion hole (vertical channels of 20) at a position higher than a unit (73 [seal member]) disposed at a predetermined height (interpreted as bottom of stage) and supplies a heat-transfer gas to the pin insertion hole (vertical channels of 20, see para. [0025-0026]) via the heat-transfer gas supplying path (bottom horizontal channel of 20), and the unit (73) is disposed at a position than the heat transfer gas supplying path (bottom horizontal channel of 20, see Fig. 7).
However Sago does not explicitly disclose that the unit is a lubricant including a grease and provided in a lubrication space between two ring shaped members that is disposed between a pin insertion hole and the lifter pin, and that supplies a lubricant to the lifter pin.
Lenz discloses a lubricant (grease, para. [0031]) including a grease (para. [0031]) and provided in a lubrication space (408 [spacer]/grease, Fig. 4) between two members (406a/ 406b [seals]) that is disposed between a pin insertion hole (and the lifter pin (405 [middle portion] of 330 [perimeter pin]), and that supplies a lubricant to the lifter pin (para. [0031]) for the purpose of moving the substrate without creating a moment that causes tilting or wobbling (see para. [0021]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the unit of Sago with unit including the lubricant which is a grease and configuration as taught by Lenz with motivation to move the substrate without creating a moment that causes tilting or wobbling.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0054389 to Sago et al (“Sago”) in view of US 2002/0043750 to Lenz.
Claim 10: Sago discloses a plasma processing apparatus comprising: a stage (2 [ESC stage], Fig. 1/7 para. [0025]), on which a processing target (9 [object]) that is to be processed in a processing chamber (1 [process chamber]) is placed (para. [0042]); and a raising-and-lowering mechanism for a processing target, the raising-and-lowering mechanism comprising: a pin insertion hole (vertical channels of 20 [gas introduction channel], Fig. 1/7) that is disposed in the stage (2) and penetrates through the stage (2) in an up-and-down direction (see Fig. 1, para. [0025]); a lifter pin (7 [lift pin]) that is inserted through the pin insertion hole (2) and is raised and lowered in the up-and-down direction (para. [0045] where they are raised up and down direction); a motor (72 [linear 
However Sago does not explicitly disclose that the unit is a lubricant including a grease and provided in a lubrication space between two ring shaped members that is disposed between a pin insertion hole and the lifter pin, and that supplies a lubricant to the lifter pin.
Lenz discloses a lubricant (grease, para. [0031]) including a grease (para. [0031]) and provided in a lubrication space (408 [spacer]/grease, Fig. 4) between two members (406a/ 406b [seals]) that is disposed between a pin insertion hole (and the lifter pin (405 [middle portion] of 330 [perimeter pin]), and that supplies a lubricant to the lifter pin (para. [0031]) for the purpose of moving the substrate without creating a moment that causes tilting or wobbling (see para. [0021]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the unit of Sago with unit including the lubricant which is a grease and configuration as taught by Lenz with 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718